internal_revenue_service number release date index number -------------------- --------------------------------------------- ------------------------------------------- ------------------------------- legend legend x -------------------- ----------------------- department of the treasury washington dc person to contact ----------- id no ------------- telephone number -------------------- refer reply to cc psi b01 - plr-117904-04 date oct ------------ ---------------- ---------------------- -------------------------- -------------------------- state d1 d2 a d3 family_trust --------------------------------------------------- d4 dear -------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under ' f of the internal_revenue_code acode for an inadvertent termination of s election ---------------------------------- --------------------------- facts the information submitted discloses that x is a corporation organized under the laws of the state which elected to be treated as a subchapter_s_corporation effective d1 on d2 one of the original shareholders of x a died on d3 a’s estate transferred a portion of a’s stock in x to family_trust pursuant to the terms of a’s will under sec_1361 family_trust had been an eligible s_corporation shareholder for two years after a’s estate transferred the stock to it at the expiration of the two-year period on d4 the beneficiary of family_trust was required to make an election under sec_1361 to treat family_trust as a qualified_subchapter_s_trust qsst the election was not filed law and analysis sec_1361 defines an as corporation with respect to any taxable_year as a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust with respect to stock transferred to it pursuant to the terms of a will may be a shareholder of an s_corporation but only for the two year period beginning on the day on which such stock is transferred to it sec_1361 provides that a qsst whose beneficiary makes an election under ' d will be treated as a_trust described in ' c a i thereby an eligible shareholder of an s_corporation and the qsst s beneficiary will be treated as the owner for purposes of ' a of that portion of the qsst s s_corporation stock to which the election under ' d applies sec_1361 defines the term aqualified subchapter_s_trust as a_trust - a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary s death or the termination of the trust and iv upon the termination of the trust during the life of the current beneficiary the trust shall distribute all its assets to such beneficiary and b all of the income within the meaning of ' b of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under ' a shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of cessation ' d b sec_1362 in relevant part provides that if an election under ' a by any corporation was terminated under ' d the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation sec_1_1362-4 of the income_tax regulations provides in part that in the conclusions based solely on the facts submitted and the representations made we conclude that x s s election terminated on d4 upon the expiration of the two-year period following the transfer of stock to family_trust on d3 we also conclude that the termination constituted an ainadvertent termination within the meaning of ' f further we conclude that pursuant to ' f x will be treated as continuing to be an s_corporation from d4 and thereafter assuming x s s_corporation_election is valid and not otherwise terminated under ' d in addition we conclude that the beneficiary of family_trust has until sixty days from the date of this letter to elect to treat family_trust as a qsst effective d4 the election should be made with the appropriate service_center copies of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a valid s_corporation or whether family_trust is a valid qsst this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely dan carmody senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes cc
